Citation Nr: 1018831	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-16 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to payment of Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant had active service from April 1969 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 administrative decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant served on active duty with the United 
States Army from April 1969 to July 1971 and received an 
undesirable discharge by reason of unfitness due to four 
periods of absence without leave (AWOL).  

2.  Effective July 12, 1977, the appellant's character of 
discharge was upgraded to under honorable conditions under 
the Department of Defense Special Discharge Review Program.  

3.  In July 1978, the Army Discharge Review Board determined 
that the appellant did not qualify for upgrading under the 
new uniform standards for discharge review.  

4.  The evidence preponderates against a finding that the 
appellant was insane at the time of commission of the in-
service offenses.  


CONCLUSION OF LAW

The appellant was not insane at the time of the offenses 
leading to his discharge, and his service was not otherwise 
honest, faithful and meritorious; therefore, he is precluded 
from receipt of VA benefits.  38 U.S.C.A. §§ 101(2), 5107, 
5202 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.12, 3.102, 
3.354 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and the representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the statutory duties to notify and assist have no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  The 
Board finds that such is the case as to the issue here on 
appeal.  The facts in this case, which involve the character 
of the appellant's discharge and the dates and circumstances 
surrounding his unauthorized absences, are not in dispute.  
Application of pertinent provisions of the law and 
regulations will determine the outcome.  No amount of 
additional evidentiary development would change the outcome 
of this case; therefore no notice is necessary.  See DelaCruz 
v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the claimant].  

Decision  

The appellant contends that his misconduct in service, 
including repeated unauthorized absences and a failure to go 
to the appointed place of duty, were not the result of 
willful misconduct, but rather, resulted from his frustration 
that the Army was unable to heal an arm injury that caused 
hospitalization and kept him from being able to perform his 
duties properly.  

In order to qualify for VA benefits, a claimant must be a 
"[V]eteran."  Frasure v. Principi, 18 Vet. App. 379, 385 
(2004); see also Cropper v. Brown, 6 Vet. App. 450, 452 
(1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  
Section 101(2) of 38 U.S. Code defines a "[V]eteran" as, 
inter alia, a person "who was discharged or released [from 
service] under conditions other than dishonorable."  38 
U.S.C.A. § 101(2).  A claimant receiving a discharge under 
other than honorable conditions may be considered to have 
been discharged under dishonorable conditions in certain 
circumstances.  See 38 U.S.C.A. § 5303 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.12 (2009).  

Where VA determines that a person's discharge from service 
was under dishonorable conditions, the payment of pension, 
compensation or dependency and indemnity compensation, based 
on that period of service, is barred.  See Cropper, 6 Vet. 
App. at 452-53; 38 C.F.R. § 3.12.  

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and regulatory bars listed in 
38 C.F.R. § 3.12.  The provisions of 38 C.F.R. § 3.12(d) 
provide that a discharge or release because of one of the 
following offenses is considered to have been issued under 
dishonorable conditions: acceptance of undesirable discharge 
in lieu of trial by general court-martial; mutiny or spying; 
offense involving moral turpitude (this includes, generally, 
conviction of a felony); willful and persistent misconduct; 
and homosexual acts involving aggravating circumstances and 
other factors affecting the performance of duty.  

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 above is a bar to 
the payment of benefits unless it is found that the person 
was insane at the time of committing the offense.  38 C.F.R. 
§ 3.12(b).  

According to 38 C.F.R. § 3.354(a), an insane person is one 
who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  Section 
3.354(b) of 38 C.F.R. provides that when a rating agency is 
concerned with determining whether an appellant was insane at 
the time he committed an offense leading to his court-
martial, discharge or resignation (38 U.S.C. § 5303(b)), it 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition in 
paragraph (a) of this section.  

The burden is on the appellant to submit competent medical 
evidence that he was insane at the time of his offenses.  See 
Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  

As previously mentioned, the appellant served with the United 
States Army from April 1969 to July 1971.  The appellant 
enlisted for three years, completed basic training, advanced 
infantry training, and special training as an antennaman.  He 
spent approximately two months in Vietnam before being 
returned to the U.S. for treatment of paralysis in the right 
arm.  After a period of treatment at Valley Forge General 
Hospital he was released on convalescent leave.  The 
appellant was listed as AWOL from June 15, 1970 to June 25, 
1970; from July 1, 1970 to September 28, 1970; from December 
8, 1970 to March 15, 1971; and from April 16, 1971 to April 
26, 1971.  He had a total of 206 days of lost time.  Court 
martial charges were pending when the appellant requested a 
discharge for the good of the service on May 11, 1971.

On July 8, 1971, the appellant received an undesirable 
discharge by reason of unfitness.  Effective July 12, 1977, 
the appellant's character of discharge was upgraded to under 
honorable conditions under the Department of Defense Special 
Discharge Review Program.  In July 1978, the Army Discharge 
Review Board determined that the appellant did not qualify 
for upgrading under the new uniform standards for discharge 
review and that his upgraded discharge under the DoD Special 
Discharge Review Program had not been changed.  

The appellant's Certificate of Release or Discharge from 
Active Duty (DD Form 214) shows that his character of 
discharge was under honorable conditions.  


In an October 2006 administrative decision, the RO determined 
that the appellant's multiple periods of AWOL constituted 
willful and persistent misconduct under 38 C.F.R. 
§ 3.12(d)(4) and that his period of active service from April 
1969 to July 1971 must be considered dishonorable for VA 
purposes.

After review of the entire record, the Board finds that the 
evidence does not establish the appellant was insane, as 
defined by applicable regulations, during the periods that he 
was AWOL.  See 38 C.F.R. § 3.12(b).  In making this 
determination, the Board notes that the record does not show 
any psychiatric treatment or diagnosis, and the appellant has 
not contended that he was insane during his period of 
service.  In this regard, the Board notes that, while the 
appellant may have experienced stress related to his brief 
Vietnam service and his arm injury, this is not the 
equivalent of insanity.  Therefore, the Board finds there is 
no probative evidence of insanity at the time the offenses in 
question were committed.  

The appellant's representative has requested that the Board 
remand the case to obtain the appellant's service treatment 
records, contending that they may contain evidence to explain 
his periods of AWOL.  The Board does not believe such records 
are necessary in this case.  The regulations provide for 
consideration of reasons for AWOL when an appellant's 
discharge is considered dishonorable based on a continuous 
period of AWOL of at least 180 days under 38 C.F.R. 
§ 3.12(c)(6).  Here, however, the appellant did not have such 
a continuous period of AWOL, and the determination is based 
on willful and persistent misconduct under 38 C.F.R. 
§ 3.12(d)(4).  As noted above, the only basis on which such 
misconduct would not be a bar to benefits is if the appellant 
were shown to be insane at the time of the offense; there is 
no showing of insanity in this case.

In sum, the foregoing evidence is found to show that the 
appellant's multiple periods of AWOL qualified as willful and 
persistent misconduct, and that the appellant was not insane 
at the time of the offenses.  38 C.F.R. 3.12(d).  
Accordingly, the character of his discharge is a bar to his 
receipt of VA compensation benefits.  



ORDER

The character of the appellant's discharge constitutes a bar 
to payment of Department of Veterans Affairs (VA) benefits, 
and the appeal is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


